Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed June 9, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00358-CV
____________
 
IN RE COLONIAL LLOYDS INSURANCE COMPANY,
ATLAS GENERAL AGENCY, LLC, JIM KIGHT, and WESLEY BROADUS Relators
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
11th District Court
Harris County, Texas
Trial Court Cause No. 2009-27901
 
 
 

M E M O R
A N D U M   O P I N I O N
            On April 28, 2011, relators, Colonial Lloyds Insurance
Company, Atlas General Agency, LLC, Jim Kight, and Wesley Broadus, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code §
22.221; see also Tex. R. App. P. 52.1.  In their petition, relators
asked that we direct the Honorable Mike Miller, presiding Judge of the 11th
District Court in Harris County, Texas, to vacate his order dated April 12,
2011, denying their motion to compel appraisal and abate the litigation and
direct him to compel appraisal.  We granted in part relators’ emergency motion
for a stay of litigation pending resolution of this proceeding.  On April 28,
2011, this court issued an order staying discovery that was ordered produced or
answered by April 25, 2011, and May 6, 2011.
            On
May 13, 2011, the real parties in interest, William and Joyce Chambers, filed a
response to relators’ petition for writ of mandamus.  In their response, the
real parties asserted that the trial court should be permitted to reconsider
its ruling without prejudice to realtors’ right to re-file a petition for writ
of mandamus.  See General Motors Corp. v. Gayle, 940 S.W.2d 598, 599
(Tex. 1997).  The real parties filed a motion asking the trial court to reconsider
its ruling in light of the Texas Supreme Court’s recent opinion in In re
Universal Underwriters of Texas Ins. Co., No. 10-0238, 2011 WL 1713278 (Tex.
May 6, 2011).  On June 2, 2011, the real parties filed a First Supplemental
Mandamus Record containing an order that the respondent signed on May 23, 2011,
vacating his April 12, 2011, order.  Accordingly, the issues in relators’
petition for writ of mandamus have been rendered moot.  
            We order the petition for writ of mandamus dismissed, without
prejudice to re-filing.  Our April 28, 2011, stay order is vacated.
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Boyce.